946 F.2d 1565
292 U.S.App.D.C. 85
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Ronald C. HUDSON, Appellant,v.Robert A. WASHINGTON, in his personal and official capacityas Commissioner of the Commission on Mental HealthServices for St. Elizabeth's Hospital.
No. 90-5224.
United States Court of Appeals, District of Columbia Circuit.
April 30, 1991.

Before D.H. GINSBURG, SENTELLE and RANDOLPH, Circuit Judges.

ORDER

1
Upon consideration of the motion for appointment of counsel, the motion for a 90-day continuance of proceedings, the motion for interlocutory appeal to vacate judgment, the federal appellee's motion for summary affirmance, and the motion for peremptory reversal, it is


2
ORDERED that the motion for appointment of counsel be denied.   Appointment of counsel in a civil action is exceptional and is unwarranted when appellant has not demonstrated sufficient likelihood of success on the merits.   D.C. Circuit Handbook of Practice and Internal Procedures 29 (1987).   It is


3
FURTHER ORDERED that the motion for continuance be denied.   It is


4
FURTHER ORDERED that the motion for interlocutory appeal to vacate judgment be denied.   It is


5
FURTHER ORDERED that the federal appellee's motion for summary affirmance be granted substantially for the reasons stated by the district court in its memorandum and order filed on June 21, 1990.   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).   It is


6
FURTHER ORDERED that the motion for peremptory reversal be denied.   It is


7
FURTHER ORDERED, on the court's own motion, that appellant show cause, within 30 days of the date of this order, why that portion of the district court's order granting the District of Columbia appellees' motion for summary judgment should not be summarily affirmed.   Failure to comply with this order will result in dismissal of the appeal for lack of prosecution.   See D.C.Cir. Rule 23.   It is


8
FURTHER ORDERED, on the court's own motion, that that portion of the district court's order dismissing the claims against Perish, Steseson, Walker, and Grimes sua sponte for lack of personal jurisdiction be vacated and remanded as inconsistent with  Anger v. Revco Drug Co., 791 F.2d 956 (D.C.Cir.1986).   The court notes that service was never effected against these defendants and that notice was never given to plaintiff to perfect service, and therefore directs further proceedings consistent with  Smith-Bey v. Cripe, 852 F.2d 592 (D.C.Cir.1988) or with  Anger v. Revco Drug Co., 791 F.2d 956 (D.C.Cir.1986) if the same appears appropriate after service is effected.


9
The Clerk is directed to send a copy of this order to appellant by whatever means necessary to ensure receipt.   The Clerk is further directed to withhold issuance of the mandate herein until resolution of the remainder of the appeal.